EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kevin Spexarth on 23 August 2021.

The application has been amended as follows: 

Claim 1, line 1, replace “An system” with –A system—
Claim 1, line 13, replace “algins” with –aligns—
Claim 3, line 2, insert –in—before “a hole in the brace”
Claim 3, line 3, insert –first and second—before “brackets to the brace.”
Claim 8, line 4, insert –second—after “opposite”
Claim 23, line 1, replace “An system” with –A system—
Claim 23, line 8, insert –a—before “first set of holes”
Claim 23, line 11, insert –second—after “opposite”
Claim 23, line 12, insert a semicolon (;) at the end of the line

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Jones (US 2019/0350289) discloses a brace having a first and second hole 78, but not a first and second set of holes, where a set requires there be more than one hole.  Although Jones discloses aligning the holes with eyelets 75 of the hat 79, and Jones acknowledges the holes 78 may not align with the eyelets, Jones’ solution is to provide the hat with additional eyelets (pp 0027 discloses, “If… grommets or perforations do not already exist, two small holes may be poked into the fabric of the hat or cap corresponding with the existing holes in the hat insert”) rather than provide the brace with additional holes.  Therefore, there is no motivation to modify the Jones brace with additional holes such as first and second sets of holes to achieve the structure of claim 1 and 23.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY HADEN whose telephone number is (571)272-6731.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SALLY HADEN
Primary Examiner
Art Unit 3732



/SALLY HADEN/Primary Examiner, Art Unit 3732